Citation Nr: 0922621	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for spondylolysis L5 with 
spina bifida and spondylolisthesis.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972 
and from June 1972 to December 1980.  He also had service 
with the National Guard, with verified and various periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the VA RO in Pittsburgh, 
Pennsylvania.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he currently suffers from 
spondylolysis L5 with spina bifida and spondylolisthesis as 
the result of a flight training accident in June 1970 and a 
construction accident in August 1977 while in service.  
Unfortunately, the Board finds that the pertinent medical 
evidence currently of record is insufficient to decide the 
claim for service connection.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

For VA purposes congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 
(July 18, 1990) (a reissue of General Counsel opinion 01-85 
(March 5, 1985)) in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service, 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  Congenital or developmental defects, as opposed 
to diseases, could not be service-connected because they are 
not diseases or injuries under the law; however, if 
superimposed injury or disease occurred, the resultant 
disability might be service-connected.  Id.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (2008).  Temporary or intermittent flare- ups 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Importantly, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

The Board concedes that service treatment records reveal that 
the Veteran was treated for spina bifida occulta and 
bilateral defects at L5, lumbosacral strain, low back pain 
that was aggravated by lifting a bag of cement, chronic 
spondylolysis at L5, grade one spondylolisthesis, and acute 
onset of L5 strain following a ride in a T-34.  Further, 
private treatment records confirm that he currently suffers 
from multiple spine disorders, for which he receives 
chiropractic manipulations.  

In conjunction with the current appeal, the Veteran underwent 
a VA spine examination in March 2007.  This examination was 
conducted without the examiner having the benefit of 
reviewing the Veteran's claims file and/or private treatment 
records.  Here, the Veteran was diagnosed with bilateral 
spondylolysis L5, spina bifida, spondylolisthesis L5, and 
mild degenerative disc disease of the lumbar spine.  Notably, 
the examiner failed to provide a nexus opinion, or to address 
the nature and likely etiology of the diagnosed spine 
disorders.  Moreover, the examiner refrained from opining as 
to whether or not the Veteran's current congenital defect 
includes any superimposed injury or disease due to disease or 
injury related to service.  

Significantly, in various statements received in June, July 
and August 2007, and in a February 2008 VA Form 9, Appeal to 
Board of Veterans' Appeals, the Veteran alleges that his 
spina bifida was aggravated during wartime service, and that 
his spondylolisthesis and spondylolysis were incurred in 
service as the result of traumatic injury.  

Given the fact that the Veteran reported injuring his back 
during service, and given that the VA examination of record 
is deficient for rating purposes for multiple reasons, 
including failure to review the claims file before examining 
the Veteran or rendering an opinion, the Board agrees with 
the Veteran and finds it necessary to obtain a new medical 
opinion to determine the nature and etiology of his current 
spine disorders.  See 38 C.F.R. § 3.159(c)(4) (2008).  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Specifically, VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if the VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the 
Veteran identify all healthcare providers 
that have treated him for his 
spondylolysis L5 with spina bifida and 
spondylolisthesis, and provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

2.  The AMC/RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
all current low back pathology.  Prior to 
examining the Veteran, the examiner must 
review the entire claims file, including 
a complete copy of this remand.  All 
necessary diagnostic testing should be 
performed, and all clinical findings 
should be reported in detail.  
Specifically, the examiner should answer 
the following questions:
        
        a. Whether spondylolysis and spina 
bifida occulta clearly and unmistakably 
preexisted service; and 
        
        b. if the spondylolisthesis noted on 
x-ray in service clearly and unmistakably 
represented aggravation of the 
preexisting conditions beyond their 
natural progress or a superimposed 
condition; and, in the alternative, 
whether it is as likely as not (e.g., a 
50 percent or greater probability) that 
the Veteran has a spine disorder 
otherwise related to service or event or 
occurrence therein.  

Finally, the examiner should set forth in 
the examination report all examination 
findings and the complete rationale for 
any conclusions reached.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  Once 
again, the Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  The AMC/RO should readjudicate the 
claim .  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




